DISMISS; and Opinion Filed October 15, 2015.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00615-CV

                                    NOAM NIV, Appellant

                                               V.

     MEYER & COLEGROVE, PLLC, MILTON W. COLEGROVE, JR., AND
  CONTEMPORARY SOLUTIONS - USA D/B/A TEXAS PIONEER TITLE AGENCY,
                            Appellees

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-04528-2011

                             MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Fillmore, and Justice Stoddart
                                  Opinion by Justice Fillmore

       No longer desiring to prosecute this appeal, appellant has filed a motion for dismissal.

See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id., 43.2(f).




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE


150615F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

NOAM NIV, Appellant                                On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-00615-CV        V.                       Trial Court Cause No. 366-04528-2011.
                                                   Opinion delivered by Justice Fillmore. Chief
MEYER & COLEGROVE, PLLC,                           Justice Wright and Justice Stoddart
MILTON W. COLEGROVE, JR., AND                      participating.
CONTEMPORARY SOLUTIONS - USA
D/B/A TEXAS PIONEER TITLE
AGENCY, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER appellees Meyer & Colegrove, PLLC, Milton W. Colegrove, Jr., and
Contemporary Solutions - USA d/b/a Texas Pioneer Title Agency recover their costs, if any, of
this appeal from appellant Noam Niv.


Judgment entered this 15th day of October, 2015.




                                             –2–